Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1-4, 6, 9-11, 13-15, 17-19 have been amended. Claims 1-20 have been objected as allowable subject matter.


Response to Amendment
This Office Action has been issued in response to amendment filed on 09/20/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments

Applicant's arguments have been carefully and fully considered but they are persuasive.  Accordingly, this action has been made FINAL.



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation " a first object of the group of objects is less than a uniqueness metric of a second object of the group of objects" (Line(s) 11-13). There is insufficient antecedent basis for the term “the group of objects “ in the claim. For the purposes of prior art rejection, and based on the specification, Examiner is interpreting the phrase " a first object of the group of objects is less than a uniqueness metric of a second object of the group of objects" as " a first object of the plurality of objects is less than a uniqueness metric of a second object of the plurality of objects". Appropriate correction/clarification is required.
Claim(s) 13, 17 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

As per claim 1, the limitation " wherein a uniqueness metric of a first object of the group of objects is less than a uniqueness metric of a second object of the group of objects and greater than a uniqueness metric of a third object of the plurality of objects." (in line(s) 11-13 ) renders the claim  indefinite. The limitation appears to be a run-on sentence with unclear subject, verbs and predicates thus the intended meaning of the limitation is unclear to examiner. For the purposes of prior art rejection, Examiner is interpreting the phrase " wherein a uniqueness metric of a first object of the group of objects is less than a uniqueness metric of a second object of the group of objects and greater than a uniqueness metric of a third object of the plurality of objects. " as " wherein a uniqueness metric of a first object of the group of objects is less than a uniqueness metric of a second object of the group of objects and the uniqueness metric of the first object of the group of objects is greater than a uniqueness metric of a third object of the plurality of objects. ". Appropriate correction/clarification is required.
Claim(s) 13, 17 contain(s) same deficiencies as claim 1 and are rejected for the same reason.
Claim(s) 2-12 directly depend from claims 1 and are rejected for the aforementioned reason.
Claim(s) 14-16 directly depend from claims 13 and are rejected for the aforementioned reason.
Claim(s) 18-20 directly depend from claims 17 and are rejected for the aforementioned reason.


Allowable Subject Matter

After careful consideration, examination, and search of the claimed invention, and taking claim 1 as exemplary, prior art was not found to teach the amended limitation to the independent claims " and wherein a uniqueness metric of a first object of the group of objects is less than a uniqueness metric of a second object of the group of objects and greater than a uniqueness metric of a third object of the plurality of objects.”

Claim(s) 1-20 would be allowable if the 112b rejection above is overcome.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        12/13/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132